                                                                                                   sOFFICE U.B.Dl:I P.G     :
AO 91(Rev.ll/11) CriminalComplaint                                                                  ATPD ANOKE,VA

                                 U NITED STATES D ISTRICT C OURT                                  22T 25 2212
                                                          forthe
                                                                                               JUt.I
                                                                                                   A c.u          LERK
                                              W estern DistrictofVirginia                     BK     .              .;
                                                                                                    DEà       CI-ERK
               United StatesofAmerica
                            V.
                WendelDeforestBALL                                 caseyo.-//4/1ta-/4t

                       Defendantls)

                                            CR IM IN A L C O M PLA INT
         1,thecomplainantin thiscase,statethatthe following istrueto thebestofmy knowledge andbelief.
Onoraboutthedatets)of                     10/24/2019             inthecountyof             RoanokeCity             inthe'
   Western     Districtof                kirginia        ,thedefendantts)violated:
           CodeSection                                               OffenseDescri
                                                                                 ption
21 U.S.C.,Secti
              on 841                       Distribution ofa quanti
                                                                 ty ofmetham phetamine

18U.S.C.,Secti
             on922(g)(1)                   Possession ofa Firearm by a Prohibited Person

18U.S.C.,Secti
             on924(c)                      Possession ofa Firearm infutherance ofa Drug Trafficking Crime


         Thiscriminalcomplaintisbased on thesefacts:
See attached.




         d Continuedontheattachedsheet.
                                                                             .               r I) ö
                                                                                    Complainant'
                                                                                               ssfgntz/l/rc
                                                                            W illiam Engel,ATF Task Force Officer
                                                                                     Printednameand title

Sworn to beforem eand signed in my presence.


Date: Jolwr7=vzî
                                                                                       Judge'
                                                                                            ssignature

City and state:                       Roanoke,VA                      RobertS.Ball
                                                                                 ou,United States Magistrate Judge
                                                                                     Printednameand title         .



          Case 7:19-mj-00141-RSB Document 1 Filed 10/25/19 Page 1 of 5 Pageid#: 1
                   IN THE UNITED STATES DISTRICT COURT
                  FO R T H E W ESTERN D ISTW CT O F V IR G U IA
                               R O AN O K E DIV ISIO N

U M T ED STA TES O F A M ERIC A

V.
                                                 c asex o.   7 /1:0-)4/
W END ELL D EFO R EST BA LL

                    A FFIDA V IT IN SU PPO R T O F CO M PLA U T

       1,W illiam Engel,being firstduly swom ,hereby depose and statethefollowing:

                  IN TR O D U CTIO N AN D A G EN T BA CK G R O UN D

       Im akethis affidavitin supportofa com plaintand arrestwarrantunderRules 3,4,

and4.1oftheFederalRulesofChminalProcedure.

2.     Iam a Task Force Officerwith theBureau ofAlcohol,Tobacco,and Firenrmsand

Explosives(ATF),andhavebeen since October2018.Ihavesuccessfully completed the
BureauofXlcohol,Tobacco,FirearmsandExplosives,TaskForceOflicer(TFO)training
in theW ashington,DistrictofColum biaheld attheBureau ofAlcohol,Tobacco,Firearms

and ExplôsivesFederalHeadquarters.1havebeen employedin a1aw enforcem entcapacity

since 1994 as aPolice Ofticer;Police Detective;Police Detective Sergeant;hw estigative

4ndPatrolLieutenant;1aw enforcementtrainerandmentorinAfgharlistan,employedbythe
D epm m entof State and D epartm entof D efense;and currently as a Task Force Oflcer. 1

have received training in various'aspects of ctim inal1aw enforcem ent,including butnot

lim ited to crim inalinvestigationsinvolving arson,explosives,narcotics and tirenrm s. Since

becom ing aTFO w ith A TF,1have provided sw orn testim ony beforethe FederalGrand Jury

and in theUnited StatesDistrictCout'tin referenceto violationsoftheFederalfirearmsand

narcoticslayvs.


                                             1
                                                                                               .
                                                                                                     zj/
Case 7:19-mj-00141-RSB Document 1 Filed 10/25/19 Page 2 of 5 Pageid#: 2
                                                                                                   I?t
      Asaresultofmy training andexpedenceasanATF TaskForceOfficer,lnm fam iliar
       ,    '

with federalcdminallawsand know thatitisaviolation of:

       Title21,United StatesCode,Section 841(a)(1),topossesswiththeintentto
       distdbuteand to distributecontrolled substances,including m ethamphetamipe;

       Title18,UnitedStatesCode,Section922(g),topossessafirearm afterhaving
       previously been convicted ofafelony offense;and

       Title18,UnitedStatesCode,Sectiqn924(c),topossessafirearm infurtheranceof
       a dnzg trafficking crim e.

       Theinform ation contained in tllisaffidavitisbased on m ypersonalG owledgeof
and involvem èntin this investigation asw ellasfactsand inform ation provided to m eby

other1aw enforcem entofficers. The facts com prising the basis forthisaffidavitare tnle

and correctto thebestofmy knowledge. Ihavenotincluded a11factsobtainedin the

course ofthisinvestigation,butonly those factsnecessary to establish probable cause to

believethatW endellDeforestBALL violatedthe aforem entioned statutes.

                                    PR O BA BLE CA U SE

       On oraboutOctober24,2019,m embersoftheRoanokePoliceDepartm entand

ArrF-Roanokeused acontidentialsource(CS)ioorderaquantityofmethamphetamine
from W endellDeforestBALL.Underpoliceobservation,theCS contactedBALL by
phoneto ordera quantity ofm ethamphetam ine.BALL advisedthe CS tom eetattheFood

Lionparldng1otin the City ofRoanöke.

6.     BALL anived on sceneatthedestr atedmeetlocation.Underpoliceobservation,
the CS enteréd thepassengerside ofBA LL'Svehicle and acquired from BA LL

approxim ately29 F nmsofa substancethatfield-tested positively forthepresenceof


                                                                                           '
                                                                                                 Jj$
Case 7:19-mj-00141-RSB Document 1 Filed 10/25/19 Page 3 of 5 Pageid#: 3                   )I, 1vdl+
m ethamphetamineutilizing aVirginiaDepartm entofForensicScienceapproved ççScott

Reagent''testkitandaSmith & W esson,modelM &P 9Sllield,9mm pistol,SN:
HPE4590.

       Standard controlswerein place forthetransaction,toincludetheuseofpre-

recorded currency,audio-video recording equipm entandprocçduresforsearchingtheCS

andtheCS'svehiclçbeforeand aûerthepur
                                   k.
                                      chase. Surveillanceunitswereem ployed
                                                  .




alon:therouteto andfrom thedesignatedmeetlocationonBermington Street(Food
Lion).
8.     A query oftheN CIC databaserevealedthatBALL hasbeen convictedpreviously

ofa felony,ora crim epunishableby imprisonm entforatenn exceeding oneyear,thus

prohibitinghim 9om possessing firearms.

       A n ATF Interstate N exusA gentexam ined inform ation pertaining to the

aforem entioned tirenrm. Rnhisweaponm eetsthedefinition ofatirearm assetforth in Title

18,UnitedStatesCode,Section921(a)(3).Itwasdeterminedthatbothlirearmswerein
and affecting comm ercebecauseneitherw asm mw factured in the Com monwea1th of

V irginia.

10. In apost-Mirandainterview,BALL statedthatheisawam isaconvictedfelon and
prohibited from possessing fireanns.

       The foregoing events occurred w ithin the W estem D istrictofV irginia.

                                    C ON CLU SIO N

12.    Based ontheforegoing,yourafliantassertsthereisprobablecausetobelievethat

W endellDeforestBALL possessedwith theintentto distributeailddistributed cèntrolled
         .




subste ces,specifcallym ethamphetnm ine,in violation ofTitle21,United StatesCode,



                                                                                             / ,6'




Case 7:19-mj-00141-RSB Document 1 Filed 10/25/19 Page 4 of 5 Pageid#: 4                     91
                                                                                         lt
                                                                                          )/1/
Sections841(a)(1)and@)(1)(B);thathepossessedafirenrm aoerhavingbeen convictedofa
felony,inviolationofTitle18,UnitedStatesCode,Sectibn922(g)(1),
                                                             'andthathepossesseda
firearm in furtheranceofadrugtraG cking cdm e,inviolation ofTitle 18,Urlited StatesCode,

Section924(c).
                                          Re     tfully subm itted,


                                                                ,
                                                                .
                                                                --yt
                                          W illiam Engel
                                          ATF Task Force Officér


                         f &d
swom beforem ethis *          ay ofoctober,2019.




RobertS.B allou
U nited'statesM agistrate Judge




                                           4

Case 7:19-mj-00141-RSB Document 1 Filed 10/25/19 Page 5 of 5 Pageid#: 5
